Citation Nr: 1213672	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's claims for service connection for hearing loss and for tinnitus.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011. 

In April 2012, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his March 2011 substantive appeal, the Veteran indicated that he desired a Board hearing by live video-conference.  Accordingly, the Veteran was thereafter scheduled to testify before an Acting Veterans Law Judge at a video-conference hearing scheduled for March 21, 2012.  

The evidence of record demonstrates that the Veteran was unable to attend his scheduled March 21, 2012 hearing, and the Acting Veterans Law Judge has indicated that the Veteran should be rescheduled for a Board video-conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Board video-conference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board video-conference hearing is warranted. 

The Veteran is reminded that failure to appear for a scheduled hearing without demonstrating good cause is a bar to a future hearing.  38 C.F.R. § 20.704(d). 

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109   (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

